Opinion by
Greene, Associate Justice.
Motion to dismiss.
We entertain no doubt of the power of a District court, during term to direct the entry of a judgment nunc pro tune. but no omission from the record of the term can be supplied by an order of the judge, made in vacation, except by a proceeding, under the statutes, granting powers to judges at chambers-.
When a judge, in vacation, undertakes to supply an omission, it must appear on the face of the record of his doings that he acts within the statutes. * -.
From the transcript before us, it does not appear that the order in vacation directing a judgment to be entered nwne pro> fame, was made within the statutes.
No judgment, therefore, then directed to be entered, can be regarded as relating back- to the preceding 22nd day of April..
The question of computation by lunar or calendar months, in order to determine whether the writ has been taken in time, thus becomes of no importance in this case.
But, as affecting practice, we intimate, as our opinion, that the word “month” in our statutes, where the contrary is not indicated, means a lunar month.
If the people do not desire it to be so- construed, accordant to the common law, we believe they will, through their legislature, provide a different rule.